DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not disclose additional circuits located outside the core power distribution area, as recited in claim 15.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, lines 6-8, the recitation of “the substrate comprising one or more cavities … configured to decouple the additional circuits from the power distribution circuit” is unclear as to how one or more cavities can be configured to decouple the additional circuits from the power distribution circuit.  It is noted that the specification only discloses the capacitor can be used to decouple the circuits from the power distribution circuit.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 15-16, 18 and 21-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dabral et al. (US 2020/0204067).
Dabral et al. discloses, as shown in Figures, a chip package comprising:
	an integrated circuit die (300) comprising a power distribution circuit (120) configured to control distribution of power to one or more circuits of the integrated circuit;
	a substrate (425,410,130) different from the integrated circuit die and having (i) a first surface on which the integrated circuit die is mounted and (ii) a second surface opposite the first surface, the substrate comprising one or more cavities formed in at least one of the first surface of the second surface; and
	one or more deep trench capacitors (400,400D, 400F) disposed in at least one of the one or more cavities, each deep trench capacitor being connected to the power distribution circuit by conductors (402,410,412,414) in a manner that decouples the one or more circuits of the integrated circuit die from the power distribution circuit, 
	wherein each of the one or more cavities (421) and each of the one or more deep trench capacitors are arranged under a core power distribution area of the integrated circuit die that includes the power distribution circuit, and
	wherein the core power distribution area is a partial area of the integrated circuit die that includes the power distribution circuit.

Regarding claim 2, Dabral et al. discloses each cavity is formed on the first surface and extends from the first surface into the substrate [Figures].

Regarding claim 5, Dabral et al. discloses the substrate includes, for each conductor a via in which the conductor is routed from the deep trench capacitor through the substrate and to a contact of the integrated circuit die [Figures].

Regarding claim 6, Dabral et al. discloses the one or more cavities comprises a plurality of cavities; and
	the substrate includes substrate walls between adjacent cavities [Figures].

Regarding claim 15, Dabral et al. discloses, as shown in Figures, a chip package comprising:
an integrated circuit die (300) comprising (i) a core power distribution area comprising a partial area of the integrated circuit die having a power distribution circuit (120) and (ii) additional circuits located outside the core power distribution area;
	a substrate (425,410,130) having (i) a first surface on which the integrated circuit die is mounted and (ii) a second surface opposite the first surface, the substrate comprising one or more cavities (421) formed in at least one of the first surface or the second surface and configured to decouple the additional circuits from the power distribution circuit; and
	one or more capacitors (400,400D, 400F) disposed in at least one of the one or more cavities and being connected to the integrated circuit die,
	wherein each of the one or more cavities and each of the one or more capacitors are arranged under the core power distribution area of the integrated circuit die.

Regarding claim 16, Dabral et al. discloses the one or more capacitors comprise deep trench capacitors.

Regarding claim 18, Dabral et al. discloses each cavity is formed on the first surface and extends from the first surface into the substrate [Figures].

Regarding claim 21, Dabral et al. discloses each of the one or more deep trench capacitors is connected in parallel with the one or more circuits.

Regarding claim 22, Dabral et al. discloses the one or more circuits comprise a processor core (CPU).

Regarding claim 23, Dabral et al. discloses the conductors connect each deep trench capacitor to the power distribution circuit using a least resistive path of multiple available paths.

Regarding claim 24, Dabral et al. discloses each of the one or more capacitors is connected in parallel with the additional circuits.

Regarding claim 25, Dabral et al. discloses the additional circuits comprise a processor core (CPU).

Regarding claim 26, Dabral et al. discloses the conductors connect each capacitor to the power distribution circuit using a least resistive path of multiple available paths.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 3, 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabral et al. (US 2020/0204067) in view of Chen et al. (US 2020/0091063, of record).
Regarding claims 3 and 19, Dabral et al. discloses the claimed invention including the chip package as explained in the above rejection.  Dabral et al. further discloses each cavity is formed on the first surface and extends from the first surface into the substrate.  Dabral et al. does not disclose each cavity is formed on the second surface and extends from the second surface into the substrate.  However, Chen et al. disclose a chip package comprising each cavity is formed on the first surface and extends from the first surface into the substrate, and each cavity is formed on the second surface and extends from the second surface into the substrate.  Note Figures 2D and 11 of Chen et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the chip package of Dabral et al. having each cavity is formed on the second surface and extends from the second surface into the substrate, such as taught by Chen et al. in order to have the desired configuration.

Regarding claim 7, Dabral et al. discloses the claimed invention including the chip package as explained in the above rejection.  Dabral et al. further discloses each cavity is formed on the first surface and extends from the first surface into the substrate, the first surface comprises a ball grid array with a plurality of interconnection pads that each extend from the first surface to an end of the interconnection pad, and each deep trench capacitor extends out of the cavity without extending past the ends of the interconnect pads.  Dabral et al. does not disclose each cavity is formed on the second surface and extends from the second surface into the substrate, and the ball grid array with the plurality of interconnection pads are formed on the second surface.  However, Chen et al. disclose a chip package comprising each cavity is formed on the first surface and extends from the first surface into the substrate, and each cavity is formed on the second surface and extends from the second surface into the substrate.  Note Figures 2D and 11 of Chen et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the chip package of Dabral et al. having each cavity is formed on the second surface and extends from the second surface into the substrate, such as taught by Chen et al. in order to have the desired configuration.

Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
10. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897